                      UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF PENNSYLVANIA

CHRISTOPHER ALVAREZ,                              :
                                                  : CIVIL ACTION NO. 3:18-0670
                         Plaintiff                :
                                                  :              (Judge Munley)
               v.                                 :
                                                  :
DAVID J. EBBERT,                                  :
                                                  :
                         Defendants               :
                                                  :
::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::

                                      MEMORANDUM

        On March 26, 2018, Petitioner Christopher Alvarez (“Alvarez”), a prisoner

confined at the Lewisburg United States Penitentiary, Lewisburg, Pennsylvania,

filed a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241. (Doc. 1).

Alvarez challenges the decision of a Discipline Hearing Officer (“DHO”) who found

him guilty of attempted drug introduction and criminal phone abuse. Id. Respondent

filed a response to the petition on July 19, 2018 (Doc. 14), and Alvarez filed his

traverse on October 4, 2018 (Doc. 16).                Accordingly, this matter is ripe for

disposition. For the reasons that follow, the petition will be denied.

   I.      BACKGROUND

        Alvarez was issued Incident Report 2956556 on February 28, 2017, charging

him with prohibited acts for violations of Codes 111A and 197 for attempted drug
introduction and criminal phone abuse at the United States Penitentiary in Atwater,

California.   (Doc. 14, Ex. 1, Declaration of Jennifer Knepper, Attach. C.)

Specifically, Incident Report 2956556 sets forth that on December 13, 2016, Alvarez

called a former inmate in San Luis, Mexico, whom Alvarez spent time with at the

United States Penitentiary in Leavenworth, Kansas.         Id.   During the phone

conversation, Alvarez asked the former inmate if he remembers when they used

“box,” which is a common street name for suboxone. Id. The Incident Report

further provides that after the former inmate confirmed that he remembered, Alvarez

stated he was going to need “100” suboxone strips. Id.

      On December 20, 2016, Alvarez again called the former inmate, who

informed Alvarez that the cost of the suboxone strips would be $12 each. Id. The

Incident Report provides that Alvarez instructed the former inmate to get as many

strips as he could and to provide an email so that Alvarez could pay him. Id. During

the call, Alvarez also told the former inmate to “snatch-up” 50 so that he can link

the former inmate with his Native American friend who was recently released. Id.

That same day, Alvarez called his Native American friend and told him that he had

some things lined up for him and was going to link him up with his friend in Mexico.

Id. Alvarez further provided the Native American friend with the former inmate’s

phone number. Id. In an email to a third friend, Alvarez requested local Google

voice numbers for each of the former inmates. Id.
                                       -2-
      In conducting a review of the phone number Alvarez used to contact the

former inmate in Mexico, the BOP discovered the number was also being used by

several other inmates within the BOP. Id. Special Investigative Service (“SIS”)

interviewed Alvarez and informed him that they were aware of his attempt to have

Suboxone sent in the mail through former BOP inmates. Id. The Incident Report

provides that while Alvarez stated that he did not know what they were referring to,

Alvarez did not deny the allegation. Id.

      Incident Report 2956556 was initially issued on February 28, 2017, but a re-

write was ordered so that missing information in the report could be completed. Id.

Once completed, a new incident report was issued and referred to the DHO. Id.

Alvarez appeared before the Unit Discipline Committee on March 21, 2017, but,

declined to provide any comment to the committee and refused to sign the forms

“Inmate Rights at Discipline Hearing” and “Notice of Discipline Hearing before the

(DHO).” Id.

      An initial DHO hearing was held on March 10, 2017 and Alvarez’s due

process rights were reviewed. (Doc. 14, Ex. 1, Knepper Decl.; Attach. D.) At the

hearing, Alvarez confirmed that he received a copy of the incident report and did not

request any witnesses and had no documentary evidence. Id. The March 10, 2017

DHO hearing was postponed in order to review additional evidence and because the

incident report was sent back for a re-write after review of the evidence. Id. Alvarez
                                        -3-
received a copy of the re-written report on March 15, 2017, and the hearing resumed

on March 31, 2017. Id.

      At the hearing, the DHO considered documentary evidence including the SIS

report, the record call list, email messages list, inmate names list and negative

incident report history. Id. The DHO determined that Alvarez committed the

prohibited acts as alleged based on the greater weight of the evidence. Id. The

DHO’s finding was based on the reporting officer’s account and the SIS

investigation, including email and telephone logs. Id. The DHO noted Alvarez’s

statements at both hearings, but ultimately found the other evidence to be more

credible. Id.

      The DHO sanctioned Alvarez to forty-one days lost good conduct time, thirty

days disciplinary segregation, loss of commissary for six months and a one-year loss

of visiting privileges for the Code 111A offense. Id. For the Code 197 offense, the

DHO sanctioned the disallowance of forty-one days good conduct time, forfeiture

of twenty days non-vested good conduct time, ten days disciplinary segregation, loss

of phone privileges for one year and a monetary fine of $50.00. Id. The DHO issued

her report on April 13, 2017 and a copy was provided to Alvarez on the same day.

Id.

      Alvarez appealed the DHO’s findings via Administrative Remedy 900634-

R1, with the result that the DHO was directed to reconsider the decision, augment
                                       -4-
the record and expunge the Code 197 offense for criminal phone abuse. (Ex. 1,

Knepper Decl.; Attach. E, Administrative Remedy Response.) On April 5, 2018, the

DHO issued a re-written report noting that the Code 197 charge for the use of phone

for illegal purposes was redacted as redundant to the Code 111A offense. (Ex. 1,

Knepper Decl.; Attach F, Re-Written DHO Rep.) However, Alvarez had already

filed the instant habeas petition on March 26, 2018.

   II.        DISCUSSION

         A.     Exhaustion Doctrine Bars Petitioner’s Habeas Petition

         Courts have consistently required a petitioner to exhaust administrative

remedies prior to filing a 28 U.S.C. § 2241 petition. See Moscato v. Fed. Bureau of

Prisons, 98 F.3d 757, 760 (3d Cir. 1996) (holding “that a prisoner’s procedural

default of his administrative remedies bars judicial review of his habeas petition

unless he can show cause for the default and prejudice attributable thereto”); Arias

v. United States Parole Comm’n., 648 F.2d 196, 199 (3d Cir. 1981) (concluding that,

in the context of a habeas petition filed under § 2241, “the district court should have

dismissed appellant’s petition on exhaustion grounds”).               Exhaustion of

administrative remedies is required “for three reasons: (1) allowing the appropriate

agency to develop a factual record and apply its expertise facilitates judicial review;

(2) permitting agencies to grant the relief requested conserves judicial resources; and

(3) providing agencies the opportunity to correct their own errors fosters
                                         -5-
administrative autonomy.” Moscato, 98 F.3d at 761-62 (citing Bradshaw v. Carlson,

682 F.2d 1050, 1052 (3d Cir. 1981)).

      For a prisoner to exhaust his administrative remedies, he must comply with

the BOP’s Administrative Remedy Program, 28 C.F.R. § 542.10 et seq., otherwise,

the habeas petition should be dismissed. Arias, 648 F.2d at 199 (requiring federal

prisoner to exhaust administrative remedies before bringing claim under § 2241).

To appeal a DHO decision, an inmate must complete a two-step administrative

remedy program. 28 C.F.R. §§ 542.10-542.19. The first step requires the inmate to

appeal with the Regional Director for the region where the inmate is currently

located within 20 days of the DHO’s decision. 28 C.F.R. § 542.15 (known as the

BP-10 appeal). If the appeal is denied in step one, the second step requires the

inmate to appeal to the Central Office within 30 days (known as the BP-11 appeal).

No administrative appeal is considered finally exhausted until a decision is reached

on the merits by the BOP’s Central Office. See Sharpe v. Costello, No. 08-1811,

2008 WL 2736782, at *3 (3d Cir. July 15, 2008).

The burden of showing exhaustion rests on the applicant in a habeas action.

O’Halloran v. Ryan, 835 F.2d 506, 508 (3d Cir. 1987). Exhaustion is only excused

where pursuit of administrative remedies would be futile, the agency’s actions

clearly and unambiguously violate statutory or constitutional rights, or the



                                       -6-
administrative procedures would be inadequate to prevent irreparable harm. Lyons

v. U.S. Marshals, 840 F.2d 202, 205 (3d Cir. 1988).

      Here, the record is clear.        Alvarez appealed the DHO’s findings via

Administrative Remedy 900634-R1, with the result that the DHO was directed to

reconsider the decision, augment the record and to expunge the Code 197 offense

for criminal phone abuse. (Doc. 14, Ex. 1, Knepper Decl.; Attach. E, Administrative

Remedy Response.) However, while the DHO’s reconsideration of Incident Report

2956556 was pending, Alvarez filed his habeas petition on March 26, 2018. The

DHO’s reissued Report was not received by Alvarez until April 5, 2018.

Accordingly, the record supports Respondent’s argument that Alvarez prematurely

filed the instant habeas petition, prior to properly exhausting his available

administrative remedies.     Consequently, as Alvarez never fully exhausted his

administrative remedies prior to filing the instant habeas petition, the instant petition

must be dismissed.

      B.     Petitioner Received All Due Process To Which He Was Entitled

      Even assuming, arguendo, that Alvarez did properly exhaust his

administrative remedies, he received all the due process to which he was entitled.

Liberty interests protected by the Fifth Amendment may arise either from the Due

Process Clause itself or from statutory law. Torres v. Fauver, 292 F.3d 141 (3d Cir.

2002). It is well-settled that “prison disciplinary proceedings are not part of a
                                          -7-
criminal prosecution and the full panoply of rights due a defendant in such

proceedings does not apply.” Wolff v. McDonnell, 418 U.S. 539, 556 (1974).

Nevertheless, the Supreme Court found that there can be a liberty interest at stake in

disciplinary proceedings in which an inmate loses good conduct time.              Since

Alvarez’s sanctions include the loss of good conduct time, he has identified a liberty

interest.

       In Wolff, the Supreme Court set forth the following minimum procedural due

process rights to be afforded to a prisoner accused of misconduct in prison which

may result in the loss of good time credit: (1) the right to appear before an impartial

decision-making body; (2) twenty-four hour advance written notice of the

disciplinary charges; (3) an opportunity to call witnesses and present documentary

evidence in his defense when it is consistent with institutional safety and correctional

goals; (4) assistance from an inmate representative if the charged inmate is illiterate

or complex issues are involved; and (5) a written decision by the fact finder of the

evidence relied upon and the rationale behind the disciplinary action. Wolff, 418

U.S. at 563-67. The Supreme Court has held that the standard of review with regard

to the sufficiency of the evidence is whether there is “any evidence in the record that

could support the conclusion reached by the disciplinary board.” Superintendent v.

Hill, 472 U.S. 445-46 (1985); see also Griffin v. Spratt, 969 F.2d 16, 19 (3d

Cir.1992). If there is “some evidence” to support the decision of the hearing
                                         -8-
examiner, the court must reject any evidentiary challenges by the plaintiff. Hill, 472

U.S. at 457. The Hill standard is minimal and does not require examination of the

entire record, an independent analysis of the credibility of the witnesses, or even a

weighing of the evidence. See Thompson v. Owens, 899 F.2d 500, 501-502 (3d Cir.

1989).

      The BOP’s inmate disciplinary procedures are codified at 28 C.F.R. § 541, et

seq., and entitled, Inmate Discipline and Special Housing Units. These procedures

are intended to meet or exceed the due process requirements prescribed by the

Supreme Court. See Von Kahl v. Brennan, 855 F. Supp. 1413, 1418 (M.D. Pa. 1994).

Pursuant to these regulations, staff shall prepare an Incident Report when there is

reasonable belief that a violation of BOP regulations has been committed by an

inmate and the staff considers informal resolution of the incident inappropriate or

unsuccessful. 28 C.F.R. § 541.5. The incident is then referred to the UDC for an

initial review pursuant to § 541.7.

      The UDC review/hearing is “ordinarily [held] within five work days after [the

incident report] is issued” and does not include the initial day staff learns of the

incident, weekends or holidays. Id. If the UDC finds that a prisoner has committed

a prohibited act, it may impose any of the available sanctions set forth in 28 C.F.R.

§ 541.3 (Tables 1 and 2) except loss of good conduct time, disciplinary segregation,

or monetary fine. Id. If the alleged violation is serious and warrants consideration
                                        -9-
for more than minor sanctions, or involves a prohibited act listed in the greatest

severity category, the UDC must refer the matter to a DHO for a hearing. Id.

      A DHO “will only conduct a hearing on the incident report if referred by the

UDC.” 28 C.F.R. § 541.8. An inmate will receive written notice of the charges 24

hours before the DHO hearing unless the inmate waives the notice requirement in

which case the DHO can conduct the hearing sooner. Id. The inmate is permitted

to have a staff representative at the hearing and entitled to make a statement and

present documentary evidence. Id. After the hearing, the DHO will either: (1) find

the inmate committed the prohibited act or similar one described in the incident

report; (2) find the inmate did not commit the prohibited act charged; or (3) refer the

incident report back for further investigation, review and disposition. Id. If an

inmate is found to have committed a prohibited act, the DHO can impose any of the

available sanctions listed in Table 1 and 2 of § 541.3. Id. Finally, the written report

or decision of the DHO will contain the following: (1) whether the inmate was

advised of his or her rights during the proceedings; (2) the evidence relied on by the

DHO; (3) the DHO’s finding of guilt or innocence; (4) the sanctions imposed; and

(5) the reasons for the sanctions imposed. Id.

      It is clear that Alvarez was afforded his procedural due process rights under

Wolff and the BOP regulations. Alvarez’s hearing before the DHO was initially held

on March 10, 2017, after having received a copy of the incident report on February
                                        - 10 -
28, 2017. (Ex. 1, Attach F.) Alvarez appeared again before the DHO on March 31,

2017, after having received the re-issued incident report. Id. Alvarez’s requested

staff representative appeared on his behalf and Alvarez testified on both March 10

and March 31, 2017.       Id. He did not request any witnesses or submit any

documentary evidence. Id. The DHO’s original April 13, 2017 report explained the

evidence she relied upon and included the rationale behind her decisions and

disciplinary action. Id. Alvarez was provided a copy of the report that same day.

(Ex. 1, Attach. D.) Similarly, Alvarez received the April 5, 2018, re-written DHO

report that same day, which expunged the Code 197 offense as redundant.

Accordingly, the Court finds that Alvarez received all due process procedures to

which he was entitled.

      It is also clear from the record that there was some evidence to support the

DHO’s decision. In ascertaining the “some evidence” standard, this Court need only

determine whether there is any evidence in the record that could support the

conclusion reached by the DHO. See Superintendent v. Hill, 472 U.S. 445, 455-56

(1985). Specifically, the DHO based her findings on the written account of the

reporting officer, the SIS report which was supported by the recorded call list, email

messages list, inmate names list, and Alvarez’s negative incident report history.

There is, therefore, “some evidence” in the record that supports the conclusions

reached by the DHO and therefore, Alvarez was not denied due process.
                                       - 11 -
      C.     Alvarez’s SMU Challenge

      The purpose of a petition for writ of habeas corpus is to allow a person in

custody to challenge either the fact or duration of his confinement. Preiser v.

Rodriguez, 411 U.S. 475, 484 (1973); Leamer v. Fauver, 288 F.3d 532, 540 (3d Cir.

2002). Federal habeas relief is unavailable unless the petition attacks “the validity

of the continued conviction or the fact or length of the sentence.” Leamer, 288 F.3d

at 542. For instance, under § 2241, a federal prisoner may challenge the execution

of his sentence – such as a claim concerning the denial or revocation of parole, or

the loss of good-time credits – in the district court for the federal judicial district

where the prisoner is in custody. See 28 U.S.C. § 2241(a); Rumsfeld v. Padilla, 542

U.S. 426, 443-44 (2004); Coady v. Vaughn, 251 F.3d 480, 485 (3d Cir. 2001).

      In contrast, where a “judgment in Petitioner’s favor would not affect the fact

or duration of Petitioner’s incarceration, habeas relief is unavailable.” See Green v.

Bledsoe, No. 4:10-cv-0059, 2010 WL 1372409, at *1 (M.D. Pa. Apr. 5, 2010)

(quoting Suggs v. B.O.P., Civ. No. 08-3613, 2008 WL 2966740, at *4 (D. N.J. July

31, 2008)). Rather, “when the challenge is to a condition of confinement such that

a finding in plaintiff’s favor would not alter his sentence or undo his conviction, an

action under § 1983 is appropriate.” Leamer, 288 F.3d at 542. Where a federal




                                        - 12 -
inmate is challenging the conditions of his confinement, the filing of a Bivens1 action

under 28 U.S.C. § 1331, the federal counterpart to a § 1983 action, is appropriate.

Here, to the extent that Alvarez challenges his placement in the SMU, this claim

does not constitute a challenge to the fact or duration of his confinement, as any

favorable decision would not alter his sentence or undo his conviction. See Cardona

v. Thompson, 551 F. App’x 630, 632 (3d Cir. 2013) (finding that a favorable

resolution in such issues “would mean at most release into the general population; it

would not mean a shorter stay in prison). Rather, Alvarez’s challenge concerns the

conditions of his confinement, which do not sound in habeas. See Dodd v. Smith,

No. 3:cv-05-1802, 2005 WL 2234642, at *1 (M.D. Pa. Sept. 14, 2005) (finding that

inmate’s challenge to the sanctions imposed in a disciplinary proceeding which did

not result in the forfeiture of good time credits and did not extend the length of

inmate’s incarceration, was not a proper habeas claim); Bedenfield v. Lewisburg,

Civ. No. 10-1750, 2010 WL 3511507, at *1 (3d Cir. Sept. 9, 210) (“Bedenfield’s

challenge to his placement in the SMU is analogous to the ‘garden variety prison

transfer’ that we have indicated should be challenged in a civil rights action, not via

a habeas petition”); Green, 2010 WL 1372409, at *2 (dismissing petitioner’s § 2241

habeas petition challenging SMU placement as not cognizable under § 2241);



      1
          Bivens v. Six Unknown Named Agents, 403 U.S. 388 (1971).
                                     - 13 -
Woodruff v. Williamson, No. 3:06-cv-2310, 2009 WL 703200, at *5 (M.D. Pa. Mar.

12, 2009) (same).

      Accordingly, Alvarez’s challenge to his SMU designation will be dismissed

without prejudice to his right to pursue this claim in a properly filed civil rights

action.2 An appropriate Order will issue.

                                      BY THE COURT:




                                      s/James M. Munley
                                      JUDGE JAMES M. MUNLEY
                                      United States District Judge




      2
       The Court expresses no opinion as to the merits, if any, of any civil rights
claim Alvarez may file based upon the facts asserted in the instant petition.
                                       - 14 -
